                Case 2:19-cr-00130-RAJ Document 62 Filed 08/16/21 Page 1 of 3




 1                                                              The Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
      UNITED STATES OF AMERICA,                        No. CR19-130-RAJ
11
                              Plaintiff,
12
                         v.
13
                                                       FINAL ORDER OF FORFEITURE
14    CHRISTOPHER SCOTT NEWCOMBE,
15                            Defendant.
16
17
18         THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture for the following property:
20         a.      One Dell Laptop Computer, Model: P12F, SN: 2S66QQ1, seized from the
21                 Defendant on June 14, 2019;
           b.      One MacBook Pro, Model: A1398, SN: C02WJ0013FD56, seized
22
                   from the Defendant on June 14, 2019;
23
           c.      One Apple iPhone, Model: A1662, SN: FR8WJ00TH2XM, IMEI
24                 356600081985530, seized from the Defendant on June 14, 2019;
25         d.      One Apple iPad, Model: A1670, SN: DLXVL29PHND7, seized from
26                 the Defendant on June 14, 2019;
27
28

     FINAL ORDER OF FORFEITURE - 1                                UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
     United States v. Newcombe, CR19-130-RAJ
                                                                   SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
                Case 2:19-cr-00130-RAJ Document 62 Filed 08/16/21 Page 2 of 3




 1         e.      One Western Portable External Hard Drive, Model: "My Passport
 2                 Ultra", Red, SN: WXL1EA50AV3R, seized from the Defendant on
                   June 14, 2019;
 3
           f.      One Western Portable External Hard Drive, Model: Unknown,
 4                 SN: WX21A9177001, seized from the Defendant on June 14, 2019;
 5         g.      One Western Portable External Hard Drive, Model: Unknown,
 6                 SN: WXC208619856, Red, seized from the Defendant on June 14, 2019;
 7         h.      One Verbatim Compact Disk, Model: CD-R, SN: W2310J6203641,
 8                 seized from the Defendant on June 14, 2019;

 9         i.      One San Disk Thumb Drive, Model: "Cruzer Glide 8 GB", SN:
                   B11405244498, Black, seized from the Defendant on June 14, 2019;
10
           j.      One Tsunami Dream Computer Tower, Model: Unknown, SN: Unknown,
11
                   Black, seized from the Defendant on June 14, 2019; and
12
           k.      One Toshiba Portable External Hard Drive, Model: Unknown, SN:
13                 443ATTQ8T18B, Black, seized from the Defendant on June 18, 2019.
14         The Court, having reviewed the United States’ motion, as well as the other
15 pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
16 Forfeiture is appropriate for the following reasons:
17         1. In the Plea Agreement that Defendant Newcombe entered on March 17, 2021,
18              he agreed to forfeit his interest in the above-identified property as property
19              used to commit or to promote his commission of the offense, Possession of
20              Child Pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2), to
21              which he entered a guilty plea (Dkt. No. 36, ¶ 13);
22         2. On June 2, 2021, the Court entered a Preliminary Order of Forfeiture, finding
23              the above-identified property forfeitable pursuant to 18 U.S.C. § 2253(a) and
24              forfeiting the Defendant’s interest in it (Dkt. No. 46);
25         3. Thereafter, the United States published notice of the pending forfeiture as
26              required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
27              (“Fed. R. Crim. P.”) 32.2(b)(6)(C) (Dkt. No. 55); and
28         4. The time for filing third-party petitions has expired and none were filed.

     FINAL ORDER OF FORFEITURE - 2                                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Newcombe, CR19-130-RAJ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:19-cr-00130-RAJ Document 62 Filed 08/16/21 Page 3 of 3




1 NOW, THEREFORE, THE COURT ORDERS:
2          1.      No right, title, or interest in the above-listed property exists in any party
3 other than the United States;
4          2.      The property is fully and finally condemned and forfeited, in its entirety, to
5 the United States; and
6          3.      The Department of Homeland Security Investigations, and/or its
7 representatives, are authorized to dispose of the property in accordance with the law.
8
9          IT IS SO ORDERED.
10
11         DATED this 16th day of August, 2021.
12
13                                                      A
14                                                      The Honorable Richard A. Jones
15                                                      United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28

     FINAL ORDER OF FORFEITURE - 3                                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Newcombe, CR19-130-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
